Exhibit 10.2

 

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

Non-Qualified Stock Option Grant Agreement

(Long-Term Incentive Compensation Program under the 2005 Stock Incentive Plan)

NOT TRANSFERABLE EXCEPT BY WILL OR BY THE LAWS GOVERNING THE DESCENT AND
DISTRIBUTION OF ESTATES

Non-Qualified Stock Option granted by United States Steel Corporation, a
Delaware corporation (the “Corporation”), to the optionee identified below (the
“Optionee”).

 

Name of Optionee:    PARTICIPANT NAME Name of Employing Company


on Date Hereof:

   (the company recognized by the Corporation as employing the Optionee on the
date hereof) Number of Shares Subject to Purchase:    # SHARES Exercise Price of
Each Share:    GRANT PRICE Date of This Option:    GRANT DATE

By my acceptance, I agree that this option (the “Option”) is granted under and
governed by the terms and conditions of the Corporation’s 2005 Stock Incentive
Plan, as amended and restated (the “Plan”), the Corporation’s Administrative
Regulations for the Long-Term Incentive Compensation Program (the
“Administrative Regulations”), and the Grant Terms and Conditions contained
herein (the “Agreement”) including the special provisions for my country of
residence, if any, attached hereto as Exhibit A, as well as such amendments to
the Plan and/or the Administrative Regulations as the Compensation &
Organization Committee, or its successor committee (the “Committee”), may adopt
from time to time.

 

United States Steel Corporation

    Accepted as of the above date: ACCEPTANCE DATE By         By   PARTICIPANT
ES   Authorized Officer       Signature of Optionee

TERMS AND CONDITIONS

1. Grant: Subject to the terms and conditions of the Plan, the Administrative
Regulations and this Agreement, the Corporation agrees that the Optionee has the
right to purchase the number of shares of Common Stock of the Corporation set
forth in this Option grant for the exercise price stated herein.

2. Continuous Employment Requirement: The Optionee agrees to continue as an
active employee of the employing company identified above or the Corporation,
its subsidiaries or affiliates (each an “Employing Company”) for three years
from the date of the Option, subject to the Employing Company’s right to
terminate the Optionee’s employment at any time, performing such duties
consistent with his capabilities.

3. Vesting and Termination of Employment: The Option will become exercisable in
annual installments over a three-year vesting period according to the following
vesting schedule: 1/3 of the Option shares shall vest upon the 1st anniversary
of the date of the Option, provided that the Optionee is employed by an
Employing Company on such anniversary; an additional 1/3 of the Option shares
will vest upon the 2nd anniversary of the date of the Option, provided that the
Optionee is employed by an Employing Company on such anniversary; and an
additional 1/3 of the Option shares will vest on the 3rd anniversary of the date
of the Option, provided that the Optionee is employed by an Employing Company on
such anniversary, with all fractional Option shares, if any, vesting as whole
Option shares upon the latest vesting date. Any portion of the Option that is
exercisable may be exercised in whole or in part from time to time during the
Option period. In the event of the exercise of the Option in whole or in part,
the portion of the Option so exercised shall terminate. The Option period shall
begin on the date of the Option and shall end, except as provided in Section 5
hereof, on the first to occur of: (a) ten years thereafter, (b) three years
after the date upon which the Optionee ceases to be an employee of an Employing
Company by reason of Retirement, death, Disability or Termination with Consent,
or (c) immediately following termination of employment, if termination of
employment is due to Termination without Consent or Termination for Cause.
Unless otherwise determined by the Committee, all unvested Options will
immediately vest upon the Optionee’s death during employment or termination of
employment by reason of Disability. Unless otherwise determined by the
Committee, a prorated number of the Options scheduled to vest during the current
Vesting Year will vest on the vesting date for the current Vesting Year based
upon the number of complete months worked during the Vesting Year in which the
Optionee’s termination of employment occurs by reason of Retirement or
Termination with Consent. Except as provided in Section 5, the remaining
unvested Option grants are forfeited immediately upon the Optionee’s termination
of employment without consideration or further action required of the
Corporation or Employing Company.

Except as provided in Section 5, and notwithstanding any terms or conditions of
the Plan, the Administrative Regulations or this Agreement to the contrary, in
the event of the Optionee’s termination of employment, the Optionee’s right to
vest in the Option, if any, will terminate effective as of the date that the
Optionee is no longer actively employed by an Employing Company and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of termination of the Optionee’s employment
(whether or not in breach of local labor laws), the Optionee’s right to receive
shares of Common Stock pursuant to the Option after such termination, if any,
will be measured by the date of termination of the Optionee’s active employment
and will not be extended by any notice period mandated under local law; the
Committee shall have the exclusive discretion to determine when the Optionee is
no longer actively employed for purposes of the Option.

4. Payment of Exercise Price. The exercise price shall be paid in cash or such
other form of consideration as permitted in the Plan and the Administrative
Regulations, including through the withholding of shares to be acquired upon
exercise of the Option, subject to the Stock Plan Officer’s establishment of
procedures with respect thereto; provided however that, if the Optionee is
subject to taxation on the benefit received from the Option in a jurisdiction
outside the United States, the Optionee may not pay the exercise price by
surrendering shares of Common Stock that he or she already owns or attesting to
the ownership of shares of Common Stock. The Corporation reserves the right to
restrict the methods of payment of the exercise price if necessary to comply
with applicable local law, as determined by the Corporation in its sole
discretion.

5. Change of Control: If the Optionee’s employment is terminated within two
years following a Change of Control involuntarily (except for Cause) or, in the
case of participants designated as executive management at the time of the
Change of Control, voluntarily for Good Reason, each unvested Option will
immediately vest and remain exercisable until the end of its term.

6. Transferability: During the Optionee’s lifetime, to the extent the Option is
exercisable, the Option may be exercised only by the Optionee or by the
Optionee’s guardian or legal representative. Upon the Optionee’s death, the
Option may be transferred by will or by the laws governing the descent and
distribution of the Optionee’s estate. Otherwise, the Option may not be
transferred, pledged or encumbered and, in the event of an attempt to transfer,
pledge or encumber it, the Committee may cancel it.

7. Adjustments and Recoupment: The number of shares subject to the Option and
the Option exercise price per share shall be subject to adjustment as provided
in Section 8 of the Plan. The Optionee shall be notified of such adjustment and
such adjustment shall be binding upon the Corporation and the Optionee.
Consistent with Section 10 of this Agreement, this grant shall be administered
in accordance with, and is subject to, any recoupment policies and provisions
prescribed by the Plan and/or the Administrative Regulations at the time of such
grant; notwithstanding the foregoing, this grant shall be subject to all
recoupment provisions required by law from time to time. In its sole discretion,
the Committee shall have the authority to amend, waive or apply the terms of any
recoupment policies or provisions not required by law, in whole or in part, to
the extent necessary or advisable to comply with applicable local laws, as
determined by the Committee.

 

Page 1

STOCK OPTION GRANT FORM – April 2011



--------------------------------------------------------------------------------

8. Compliance with Laws: Notwithstanding anything in the Plan, the
Administrative Regulations or this Agreement to the contrary, the obligations of
the Corporation and the rights of the Optionee are subject to all applicable
laws, rules and regulations including, without limitation, the U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the U.S. Securities Act
of 1933, as amended, the U.S. Internal Revenue Code of 1986, as amended, and any
other applicable laws. No shares of Common Stock will be issued or delivered to
the Optionee under the Plan unless and until there has been compliance with such
applicable laws.

9. Acceptance of Grant: The Option may not be exercised unless it is accepted by
the Optionee and notice of such acceptance is received by the Stock Plan
Officer.

10. Interpretation and Amendments: The Option shall be administered and
exercised in accordance with the Plan and the Administrative Regulations, as the
same may be amended by the Committee from time to time, provided that no
amendment may, without the consent of the Optionee, affect the rights of the
Optionee under this Option in a materially adverse manner. For purposes of the
foregoing sentence, an amendment that affects the tax treatment of the Option
shall not be considered as affecting the Optionee’s rights in a materially
adverse manner. All capitalized terms not otherwise defined herein shall have
the meaning assigned to such terms in the Plan or the Administrative
Regulations. In the event of a conflict between the Plan and the Administrative
Regulations, unless this Agreement specifies otherwise, the Plan shall control.

11. Nature of the Grant: Neither the grant of the Option nor anything else
contained in this Agreement shall be deemed to limit or restrict the right of
the Employing Company to terminate the Optionee’s employment at any time, for
any reason, with or without cause. Further, by accepting this Option, the
Optionee acknowledges that:

  a) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

  b) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Committee;

  c) the Optionee is voluntarily participating in the Plan;

  d) the Option and the shares of Common Stock subject to the Option are
extraordinary items which do not constitute compensation of any kind for
services of any kind rendered to the Corporation or to the Employing Company,
and which are outside the scope of the Optionee’s employment contract, if any;

  e) the Option and the shares of Common Stock subject to the Option are not
part of normal or expected compensation or salary for any purpose, including,
but not limited to, calculating any severance, resignation, termination,
dismissal, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Corporation or the Employing Company or any Subsidiary or affiliate of the
Corporation;

  f) the Option and the shares of Common Stock subject to the Option are not
intended to replace any pension rights or compensation;

  g) the grant of the Option will not be interpreted to form an employment
contract or relationship with the Corporation, the Employing Company or any
Subsidiary or affiliate of the Corporation;

  h) the future value of the shares of Common Stock underlying the Option is
unknown and cannot be predicted with certainty; if the underlying shares do not
increase in value, the Option will have no value. If Optionee exercises the
Option and obtains shares of Common Stock, the value of the shares acquired upon
exercise may increase or decrease in value, even below the exercise price;

  i) no claim or entitlement to compensation or damages arises from forfeiture
of the Option resulting from termination of the Optionee’s employment by the
Corporation or the Employing Company (for any reason whether or not in breach of
applicable labor laws), and in consideration of the grant of the Option to which
the Optionee is not otherwise entitled, the Optionee irrevocably agrees never to
institute any claim against the Corporation or the Employing Company, waives his
or her ability, if any, to bring any such claim, and releases the Corporation
and the Employing Company from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Optionee shall be deemed irrevocably to have
agreed not to pursue such claim and agreed to execute any and all documents
necessary to request dismissal or withdrawal of such claims;

  j) it is the Optionee’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
shares of Common Stock pursuant to the exercise of the Option;

  k) the Corporation and the Employing Company are not providing any tax, legal
or financial advice, nor are the Corporation or the Employing Company making any
recommendations regarding the Optionee’s participation in the Plan or the
Optionee’s purchase or sale of the shares of Common Stock underlying the Option;
and

  l) the Optionee is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

12. Withholding Taxes: Regardless of any action the Corporation or the Employing
Company takes with respect to any or all income tax, social security, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
the Optionee acknowledges that the ultimate liability for all Tax-Related Items
is and remains his or her responsibility and may exceed the amount withheld by
the Corporation or the Employing Company. Furthermore, the Optionee acknowledges
that the Corporation and/or the Employing Company (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including the grant, vesting, or exercise of the
Option or the subsequent sale of shares of Common Stock or receipt of dividends;
and (b) do not commit to and are under no obligation to structure the terms of
the grant of the Option or any aspect of the Optionee’s participation in the
Plan to reduce or eliminate his or her liability for Tax-Related Items or to
achieve any particular tax result. Further, if the Optionee has become subject
to tax in more than one jurisdiction between the grant date and the date of any
relevant taxable event, the Optionee acknowledges that the Corporation and/or
the Employing Company (or former Employing Company, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to the relevant taxable event, the Optionee shall pay or make adequate
arrangements satisfactory to the Corporation and/or the Employing Company to
satisfy all withholding obligations of the Corporation and/or the Employing
Company. In this regard, the Corporation may notify the Optionee of the amount
of Tax-Related Items, if any, required under U.S. federal and, where applicable,
state and local or non-U.S. law, and in which case, the Optionee shall,
forthwith upon the receipt of such notice, remit the required amount to the
Corporation in cash or in accordance with such regulations as the Committee may
prescribe. Alternatively, the Optionee authorizes the Corporation and/or the
Employing Company, or their respective agents, at their discretion, to satisfy
the obligations with regard to all applicable Tax-Related Items by one or a
combination of the following methods: (1) withholding from Optionee’s wages or
other cash compensation paid to Optionee by the Corporation and/or the Employing
Company; (2) withholding from proceeds of the sale of shares issued upon
exercise of the Option either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on Optionee’s behalf pursuant to this
authorization) through such means as the Corporation may determine in its sole
discretion (whether through a broker or otherwise); or (3) withholding in shares
to be issued upon exercise of the Option.

To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Tax-Related Items are
satisfied by withholding in shares issuable upon exercise of the Option, for tax
purposes, the Optionee is deemed to have been issued the full number of shares
of Common Stock subject to the exercised Option, notwithstanding that a number
of the shares are held back solely for the purpose of paying the Tax-Related
Items. Finally, the Optionee shall pay to the Corporation or the Employing
Company any amount of Tax-Related Items that the Corporation or the Employing
Company may be required to withhold as a result of Optionee’s participation in
the Plan or Optionee’s purchase of shares that cannot be satisfied by the means
previously described. The Optionee understands that no shares of Common Stock or
proceeds from the sale of shares of Common Stock shall be delivered to Optionee,
notwithstanding the exercise thereof, unless and until the Optionee shall have
satisfied any obligation for Tax-Related Items with respect thereto.

 

Page 2

STOCK OPTION GRANT FORM – April 2011



--------------------------------------------------------------------------------

13. Data Privacy: The Optionee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.

The Optionee understands that the Employing Company and the Corporation hold
certain personal information about the Optionee, including, but not limited to,
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Corporation, details of all options or
any other entitlement to shares awarded, canceled, vested, unvested or
outstanding in Optionee’s favor, as the Employing Company and/or the Corporation
deems necessary for the purpose of implementing, administering and managing the
Plan (“Data”). The Optionee acknowledges and understands that Data may be
transferred to any broker as designated by the Corporation and any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Optionee’s country or elsewhere (and
outside the European Economic Area), and that the recipient’s country may have
different data privacy laws and protections than the Optionee’s country. The
Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Optionee’s
local human resources representative. The Optionee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Optionee
may elect to deposit any shares of Common Stock acquired upon exercise of the
Option. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan. The Optionee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. The Optionee understands, however, that refusing or withdrawing
his or her consent may affect his or her ability to realize benefits from the
Option or otherwise participate in the Plan. For more information on the
consequences of his or her refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.

14. Electronic Delivery: The Corporation may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan or
request the Optionee’s consent to participate in the Plan by electronic means.
The Optionee hereby consents to receive such documents by electronic delivery
and agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Corporation or another third party designated
by the Corporation.

15. Language: If the Optionee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

16. Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.

17. Governing Law: This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to the
conflicts of laws thereof.

18. Section 409A. Notwithstanding any other provision of the Plan, the
Administrative Regulations or this Agreement, the Plan, the Administrative
Regulations and this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof, “Section 409A”). The Corporation reserves the
right, to the extent the Corporation deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan, the Administrative
Regulations or this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Committee determines are necessary or appropriate to ensure that
this Option qualifies for exemption from, or complies with the requirements of,
Section 409A; provided, however, that the Corporation makes no representation
that the Option will be exempt from, or will comply with, Section 409A, and
makes no undertakings to preclude Section 409A of the Code from applying to the
Option or to ensure that it complies with Section 409A.

19. Exhibit A. Notwithstanding any provisions in this Agreement, the Option
shall be subject to any special terms and conditions set forth in Exhibit A to
this Agreement for the Optionee’s country. Moreover, if the Optionee relocates
to one of the countries included in Exhibit A, the special terms and conditions
for such country will apply to the Optionee, to the extent the Corporation
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. Exhibit A constitutes part of this Agreement.

20. Imposition of Other Requirements. The Corporation reserves the right to
impose other requirements on the Optionee’s participation in the Plan, on the
Option and on any shares of Common Stock acquired under the Plan, to the extent
the Corporation determines it is necessary or advisable in order to comply with
local law, and to require the Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

21. Headings: Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.

 

Page 3

STOCK OPTION GRANT FORM – April 2011



--------------------------------------------------------------------------------

EXHIBIT A

Additional Terms and Conditions of the

United States Steel Corporation 2005 Stock Incentive Plan

Non-Qualified Stock Option Grant Agreement

TERMS AND CONDITIONS

This Exhibit A includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if he or she resides in one of the
countries listed below. If the Optionee is a citizen or resident of a country
other than that in which the Optionee is currently working or transfers
employment to another country after the Option is granted, the Corporation
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall be applicable to the Optionee. Certain capitalized terms
used but not defined in this Exhibit A have the meanings set forth in the Plan,
the Administrative Regulations and/or the Agreement.

NOTIFICATIONS

This Exhibit A also includes information regarding exchange controls and certain
other issues of which the Optionee should be aware with respect to participation
in the Plan. The information is based on the laws in effect in the applicable
countries as of March 2011. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Optionee not rely on
the information in this Exhibit A as the only source of information relating to
the consequences of his or her participation in the Plan because the information
may be out of date at the time that the Optionee exercises the Option or sells
shares of Common Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation, and the Corporation is not in a
position to assure the Optionee of a particular result. Accordingly, the
Optionee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Optionee’s situation.

Finally, if the Optionee is a citizen or resident of a country other than that
in which the Optionee is currently working or transfers employment to another
country after the Option is granted, the information contained herein may not be
applicable.

CANADA

Option Payable Only in Shares. Notwithstanding any discretion in the Plan or
anything to the contrary in the Agreement, the grant of the Option does not
provide any right for the Grantee to receive a cash payment in settlement of the
Option upon exercise and the Option is payable in shares of Common Stock only.

Securities Law Commitment on Sale of Shares. As a condition of the grant of the
Option and the issuance of shares of Common Stock upon exercise of the Option,
the Optionee undertakes to only sell, trade or otherwise dispose of any shares
of Common Stock issued to the Optionee under the Plan in accordance with
applicable Canadian securities laws. Under current laws, this means that the
Optionee will need to sell any shares of Common Stock issued under the Plan
using the services of a broker or dealer that is registered under Canadian
provincial or territorial securities legislation. The Optionee will not be
permitted to sell, trade or otherwise dispose of his or her shares through the
Company’s designated U.S. plan broker, Fidelity Investments, unless such sale,
trade or disposal can be executed in accordance with applicable securities laws.
This restriction applies equally to all shares of Common Stock or other
securities issued to the Optionee under the terms of the Plan. As legal
requirements may be subject to change, Optionees are encouraged to seek specific
advice about their individual situation before taking any action with respect to
securities issued to them under the Plan.

By accepting this Option, the Optionee expressly agrees that he or she will
consult with a personal legal advisor to address any questions that may arise
regarding compliance with this requirement. The Optionee understands and agrees
that he or she will be liable for any failure to comply with the foregoing
provision.

Payment of Exercise Price. Due to current Canadian securities law requirements,
notwithstanding any other provision in the Plan, the Administrative Regulations
or the Agreement, permissible methods of payment of the exercise price include:
(i) cash, (ii) check and/or (iii) any other method approved by the Company.
Prior to exercising the Option, the Optionee should contact his or her local
human resources administrator to confirm the methods of exercise available to
the Optionee under local law.

SERBIA

NOTIFICATIONS

Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions (effective July 27, 2006), Serbian residents may freely acquire
shares of Common Stock under the Plan, however, the National Bank of Serbia
requires reporting of the acquisition of such shares, the value of the shares at
exercise and, on a quarterly basis, any changes in the value of the underlying
shares. The Optionee is advised to consult with a personal legal advisor to
determine his or her reporting obligations upon the acquisition of shares of
Common Stock under the Plan. The Corporation reserves the right to require the
Optionee to report details of the sale of his or her Shares to the Corporation
or to follow such other procedures as may be established by the Corporation to
comply with applicable exchange control regulations.

SLOVAK REPUBLIC

There are no country-specific provisions.

 

A-1

STOCK OPTION GRANT FORM – April 2011